70 F.3d 1253
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Weston J. STOW, Plaintiff, Appellant,v.STATE of New Hampshire, et al., Defendants, Appellees.
No. 95-1613.
United States Court of Appeals, First Circuit.
Nov. 28, 1995.

Appeal from the United States District Court for the District of New Hampshire.
Weston J. Stow on brief pro se.
Before TORRUELLA, Chief Judge, SELYA and BOUDIN, Circuit Judges.
PER CURIAM.


1
Weston Stow appeals from the dismissal of his civil rights action against the state of New Hampshire and its supreme court justices under 28 U.S.C. Sec. 1915(d).  After reviewing the record and considering Stow's arguments on appeal, we affirm essentially for the reasons given in the order of the magistrate judge adopted by the district court.  See Loc.  R. 27.1.


2
Affirmed.